DETAILED ACTION

This Office action is a reply to the amendment filed on 3/4/2021. Claims 1-10 and 12-27 are pending. Claim 11 has been cancelled. Claims 14-26 have been withdrawn. New claim 27 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/4/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsett (US 7494299) in view of Liefke (US 20080164451) and further in view of Zuritis (US 20110067749).

a column body (body of 102 plus any stacked columns attached thereto; col. 6, lines 37-67; Fig. 23) having a first end (first end of 102 including any stacked columns attached thereto; Fig. 23) and a second end (second end of 102; Fig. 23) such that the column body extends between the first end and the second end and including a main body (103; Fig. 23), a conical portion 113 extending from the main body (Fig. 23), and a tip portion 111 extending from the conical portion (Fig. 23);
a first helical structure 109 extending around at least a portion of the main body (Fig. 23), wherein the first helical structure includes a plurality of flights (Fig. 23); and
a second helical structure 112 extending around at least a portion of the tip portion (Fig. 23).
Although, Whitsett teaches the vertical column being configured to at least partially extend from the ground after installation to support a load (col. 4, lines 30-40), Whitsett does not teach the vertical column being configured to at least partially extend from the ground after installation and support at least one horizontal rail of a ground mount solar array support structure, and the first helical structure being a continuous helical coil that includes a plurality of flights.
However, Liefke teaches a vertical column comprising a first helical structure (43 upper helical structure; Fig. 1; [0033]), and a second helical structure (lower helical structure; Fig. 1; [0033]), wherein the first helical structure is a continuous helical coil that includes a plurality of flights (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the first helical structure of Kellner to comprise a continuous helical coil that includes a plurality of Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see Schenckv. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form “a single integral and gaplessly continuous piece.” Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Further, Zuritis teaches a vertical column assembly, wherein a vertical column 26 is configured to at least partially extend from the ground 24 after installation and support at least one horizontal rail 16 of a ground mount solar array support structure (Fig. 2). 
Claim 2, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to a diameter of a portion of the main body that does not include the first helical structure being larger than a diameter of the second helical structure. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming a diameter of a portion of the main body that does not include the first helical structure being larger than a diameter of the second helical structure, with the reasonable expectation of optimizing the penetration into various types of ground or soil, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
  Claim 3, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to a diameter of the second helical structure being equal to a diameter of a portion of the main body that does not include the first helical structure. Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 6, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to the conical portion having a greater length than the tip portion. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the conical portion having a greater length than the tip portion, with the reasonable expectation of optimizing the penetration into various types of ground or soil, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Claim 7, Whitsett further teaches wherein the second end is pointed (Fig. 23).  
Claim 12, Whitsett further teaches wherein the second helical structure is a single helical flight section (112; Fig. 23).
 Claim 27, Whitsett further teaches wherein the main body includes a continuous diameter (note that the claim is a comprising claim and the body has a portion that is continuously cylindrical; Fig. 23).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsett (US 7494299) in view of Liefke (US 20080164451) and Zuritis (US 20110067749) and further in view of Watson, III et al. (US 7731454) (‘Watson’).
Claim 4, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to the tip portion extending a length having a uniform diameter along the length and wherein the second helical structure is located on the length having the uniform diameter. However, Davis teaches a vertical column, wherein a tip portion 12 extends a length having a uniform diameter along the length (Fig. 1) and wherein a second helical structure is located on the length having the uniform diameter (Figs. 1, 7 and 8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the tip portion extending a length having a uniform diameter along the length and wherein the second helical structure is located on the length having the uniform diameter, with the reasonable expectation of optimizing the penetration into various types of ground or soil, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsett (US 7494299) in view of Liefke (US 20080164451) and Zuritis (US 20110067749) and further in view of Krinner et al. (US 7007910) (‘Krinner’).
Claim 5, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to the tip portion being tapered such that the vertical column has a continuous taper from the conical portion to the second end. However, Krinner teaches a vertical column, wherein a tip portion is tapered such that the vertical column has a continuous taper from the conical portion to the second end (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the tip portion being tapered such that the vertical column has a continuous taper from the conical portion to the second end, with the reasonable expectation of optimizing the penetration into various types of ground or soil, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsett (US 7494299) in view of Liefke (US 20080164451) and Zuritis (US 20110067749) and further in view of Kellner (US 20100319272).
Claim 8, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to the second end being blunt. However, Kellner teaches a vertical column, wherein a second end is blunt (Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the second end being blunt, with the reasonable expectation of optimizing the ground penetration based on the type of conditions at the site of intended use, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Claim 10, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to a first pitch of the first helical structure being equal to a second pitch of the second helical structure. However, Kellner teaches a vertical column, wherein a first pitch of the first helical structure is equal to a second pitch of the second helical structure [0014]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming a first pitch of the first helical structure being equal to a second pitch of the second helical structure, with the reasonable expectation of optimizing the ground penetration based on the type of conditions at the site of intended use, since it has been held that a change in shape is generally recognized as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Claim 13, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to the first helical structure extending from the second end. However, Kellner teaches a vertical column, wherein a first helical structure extends from a second end (Figs. 1B and 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first helical structure extending from the second end, with the reasonable expectation of optimizing the ground penetration based on the type of conditions at the site of intended use, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsett (US 7494299) in view of Liefke (US 20080164451) and Zuritis (US 20110067749) and further in view of Davis (US 20080157521).
Claim 9, Whitsett, Liefke and Zuritis teach all the limitations of claim 1 as above. Whitsett is silent as to the tip portion has a first wing and a second wing extending from In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 12, 13 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635